Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1—2, 4, 10—11, 13, 18, and 19 are objected to because of the following informalities (additions are underlined, deletions are struck-out):
Claim 1 line 16 states “the computed mathematical relationship”, which lacks antecedent basis. The examiner believes that quoted text should state “the 
Claim 2 line 3 states “the fluid flow values”, which should be “the fluid-flow values” (note addition of dash between “fluid” and “flow” for consistency with earlier recitation).
Claim 4 line 2 states “a plurality of control values”, which was previously introduced. The examiner believes that quoted text should state “the plurality of control values” to have proper antecedent basis.
Claim 4 line 2 states “a control parameter”, which was previously introduced. The examiner believes that quoted text should state “the control parameter” to have proper antecedent basis.
Claim 10 line 8 states “the feedback value”, which lacks antecedent basis. The examiner believes that quoted text should state “the first feedback value” to have proper antecedent basis.
Claim 10 line 13 states “the computed mathematical relationship”, which lacks antecedent basis. The examiner believes that quoted text should state “the 
Claim 11 line 3 state “the fluid flow values”, which should be “the fluid-flow values” (note addition of dash between “fluid” and “flow” for consistency with earlier recitation).
Claim 13 line 1 states “a drive circuit”, which was previously introduced. The examiner believes that quoted text should state “the drive circuit” to have proper antecedent basis.
Claim 18 line(s) 3 state(s) “fluid moving apparatus”, which should be “fluid-moving apparatus” (note addition of dash between “fluid” and “moving” for consistency with earlier recitation).
Claim 18 line 19 states “the computed mathematical relationship”, which lacks antecedent basis. The examiner believes that quoted text should state “the 
Claim 19 line 3 states “the fluid flow values”, which should be “the fluid-flow values” (note addition of dash between “fluid” and “flow” for consistency with earlier recitation).
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3—4, 6—10, 12—13, 15—16, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US20190331123A1, published on 2019-10-31, by the same assignee and inventors but before the grace period starting on 2020-04-06) in view of Hu (US20140133999A1, published on 2014-05-15).
Regarding claim 1, Yang discloses:
A control system for an electric motor (Yang, fig. 1: constant airflow system) configured to drive a fluid-moving apparatus (Yang, fig. 1: blower 104) to generate a fluid-flow (Yang, para. 0017: “Blower 104 is configured to generate an airflow”), said control system comprising:
a drive circuit (Yang, fig. 1: drive circuit 120) configured to regulate electrical power supplied to a stator of the electric motor to turn a rotor of the electric motor (Yang, para. 0024: “Drive circuit 120 supplies electric power to the stator windings of electric motor 106 based on control signals received from processor 114”) and generate the fluid-flow (Yang, fig. 1: see that the drive circuit 120 controls the motor 106 which controls the blower 104); and
a processor (Yang, fig. 1: processor 114) coupled in communication with said drive circuit (Yang, fig. 1: see coupling between processor 114 and drive circuit 120) and configured to:
control said drive circuit to operate the electric motor (Yang, para. 0024: “Drive circuit 120 supplies electric power to the stator windings of electric motor 106 based on control signals received from processor 114”) at a plurality of control values of a control parameter (Yang, para. 0023: “a plurality of airflow output levels to determine corresponding pairs of torque and speed”; the control parameter could be speed or torque);
determine, for each of the plurality of control values, a fluid-flow value and a feedback value (Yang, para. 0023: “The resulting airflow-torque-speed data points define a surface that further defines the operating profile of constant airflow system 100”. The fluid flow values are the airflow data points and the feedback values could be the torque or speed data points.), the feedback value corresponding to a feedback parameter (Yang, para. 0023: The torque data points correspond to the torque, and the same for speed.);
receive a fluid-flow rate demand value (Yang, fig. 5, step 510: “Receive an airflow rate demand value from a system controller”);
compute an operating setpoint for the control parameter based on the fluid-flow rate demand value and the computed mathematical relationship (Yang, fig. 5, step 540: “Compute one of a torque set point and a speed set point for the electric motor”; para. 0034: “Motor controller 108 and, more specifically, processor 114 computes 540 either torque set point 302 or speed set point 402 (shown in FIG. 3 and FIG. 4, respectively) for electric motor 106 by executing an airflow algorithm, e.g., the constant airflow algorithm of EQ. 1 or EQ. 2”);
and control said drive circuit to operate the electric motor at the operating setpoint (Yang, fig. 5, step 550: “Control a drive circuit for the electric motor based on the torque set point […] to operate the blower to generate the airflow”).
Yang fails to explicitly teach:
compute a mathematical relationship between fluid-flow rate and one of the control parameter or the feedback parameter.
Hu (in the field of blower motor control) teaches:
compute a mathematical relationship between fluid-flow rate and one of the control parameter or the feedback parameter (Hu, para. 0021: “coefficients c0, c1, and c2 are obtained by a curve fitting method […] according to original data of the rotational speed and air volume parameters”).
The primary reference can be modified to meet this/these limitation(s) as follows:
Using a curve fitting procedure to determine the values of the coefficients in Yang’s equation 1 or equation 2.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Realize the invention of Yang as Yang does not provide coefficients or a procedure to determine the coefficients.
Regarding claim 3, the combined teachings teach:
The control system of Claim 1, wherein the mathematical relationship is defined by one of a linear equation, a polynomial equation (Yang, equations 1 and 2 are polynomials of multiple variables), an exponential equation, or a power equation.
Regarding claim 4, the combined teachings teach:
The control system of Claim 1, wherein to operate the electric motor at a plurality of control values of a control parameter, said processor is further configured to:
control said drive circuit to operate the electric motor at a first control value of the control parameter; and
control said drive circuit to operate the electric motor at a second control value of the control parameter (Yang, para. 0023: the motor controller 108 which includes the processor 114 is “configured to calibrate electric motor 106 for a plurality of airflow output levels to determine corresponding pairs of torque and speed”; a plurality includes at least two control values which could be speed values).
Regarding claim 6, the combined teachings teach:
The control system of Claim 1, wherein the control parameter is torque (Yang, fig. 5, 550: “Control a drive circuit for the electric motor based on […] the torque set point”) and the feedback parameter is speed (Yang, para. 0030: “Processor 114 receives […] a measured speed, N”). (Also see Yang fig. 3)
Regarding claim 7, the combined teachings teach:
The control system of Claim 1, wherein the control parameter is speed (Yang, fig. 5, 550: “Control a drive circuit for the electric motor based on […] the speed set point”) and the feedback parameter is torque (Yang, para. 0030: “Processor 114 receives […] a measured torque 208”). (Also see Yang fig. 4)
Regarding claim 8, the combined teachings teach:
The control system of Claim 1, wherein the control parameter is one of input power, shaft power, or current (Yang, para. 0015: “Motor speed (N) may be determined from the current signal” and “motor torque (T) may be determined from the current signal”, so if either speed or torque is chosen as the control parameter, current is being used more fundamentally.).
Regarding claim 9, the combined teachings teach:
The control system of Claim 1, wherein the fluid-moving apparatus includes one of a backward-curved blower, a forward-curved blower (Yang, para. 0017: “In at least some embodiments, blower 104 is a forward-curved centrifugal blower”), or a vane-axial fan, and wherein said fluid-flow is an airflow (Yang, para. 0017: “Blower 104 is configured to generate an airflow 112”).
Regarding claim 10, Yang discloses:
A method for controlling an electric motor (Yang, fig. 1: constant airflow system) configured to drive a fluid-moving apparatus (Yang, fig. 1: blower 104), said method comprising:
controlling a drive circuit (Yang, fig. 1: drive circuit 120) to operate the electric motor (Yang, para. 0024: “Drive circuit 120 supplies electric power to the stator windings of electric motor 106 based on control signals received from processor 114”) at a plurality of control values of a control parameter (Yang, para. 0023: “a plurality of airflow output levels to determine corresponding pairs of torque and speed”; the control parameter could be speed or torque),
the drive circuit configured to regulate electrical power supplied to a stator of the electric motor to turn a rotor of the electric motor (Yang, para. 0024: “Drive circuit 120 supplies electric power to the stator windings of electric motor 106 based on control signals received from processor 114”) and generate the fluid-flow (Yang, fig. 1: see that the drive circuit 120 controls the motor 106 which controls the blower 104);
measuring, for each of the plurality of control values, a fluid-flow value and a first feedback value (Yang, para. 0023: “The resulting airflow-torque-speed data points define a surface that further defines the operating profile of constant airflow system 100”. The fluid flow values are the airflow data points and the feedback values could be the torque or speed data points.), the first feedback value corresponding to a feedback parameter (Yang, para. 0023: The torque data points correspond to the torque, and the same for speed.);
receiving a fluid-flow rate demand value (Yang, fig. 5, step 510: “Receive an airflow rate demand value from a system controller”);
computing an operating setpoint for the control parameter based on the fluid-flow rate demand value and the computed mathematical relationship (Yang, fig. 5, step 540: “Compute one of a torque set point and a speed set point for the electric motor”; para. 0034: “Motor controller 108 and, more specifically, processor 114 computes 540 either torque set point 302 or speed set point 402 (shown in FIG. 3 and FIG. 4, respectively) for electric motor 106 by executing an airflow algorithm, e.g., the constant airflow algorithm of EQ. 1 or EQ. 2”); and
controlling said drive circuit to operate the electric motor at the operating setpoint (Yang, fig. 5, step 550: “Control a drive circuit for the electric motor based on the torque set point […] to operate the blower to generate the airflow”).
Yang fails to explicitly teach:
computing a mathematical relationship between fluid-flow rate and one of the control parameter or the feedback parameter.
Hu (in the field of blower motor control) teaches:
computing a mathematical relationship between fluid-flow rate and one of the control parameter or the feedback parameter (Hu, para. 0021: “coefficients c0, c1, and c2 are obtained by a curve fitting method […] according to original data of the rotational speed and air volume parameters”).
The primary reference can be modified to meet this/these limitation(s) as follows:
Using a curve fitting procedure to determine the values of the coefficients in Yang’s equation 1 or equation 2.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Realize the invention of Yang as Yang does not provide coefficients or a procedure to determine the coefficients.
Regarding claim 12, the combined teachings teach:
The method of Claim 10, wherein the mathematical relationship is defined by one of a linear equation, a polynomial equation (Yang, equations 1 and 2 are polynomials of multiple variables), an exponential equation, or a power equation.
Regarding claim 13, the combined teachings teach:
The method of Claim 10, wherein to operate the electric motor at a plurality of control values of a control parameter, said processor is further configured to:
controlling said drive circuit to operate the electric motor at a first control value of the control parameter; and
controlling said drive circuit to operate the electric motor at a second control value of the control parameter (Yang, para. 0023: the motor controller 108 which includes the processor 114 is “configured to calibrate electric motor 106 for a plurality of airflow output levels to determine corresponding pairs of torque and speed”; a plurality includes at least two control values which could be speed values).
Regarding claim 15, the combined teachings teach:
The method of Claim 10, wherein the control parameter is torque (Yang, fig. 5, 550: “Control a drive circuit for the electric motor based on […] the torque set point”) and the feedback parameter is speed (Yang, para. 0030: “Processor 114 receives […] a measured speed, N”). (Also see Yang fig. 3)
Regarding claim 16, the combined teachings teach:
The method of Claim 10, wherein the control parameter is speed (Yang, fig. 5, 550: “Control a drive circuit for the electric motor based on […] the speed set point”) and the feedback parameter is torque (Yang, para. 0030: “Processor 114 receives […] a measured torque 208”). (Also see Yang fig. 4)
Regarding claim 17, the combined teachings teach:
The method of Claim 10, wherein the control parameter is one of input power, shaft power, or current (Yang, para. 0015: “Motor speed (N) may be determined from the current signal” and “motor torque (T) may be determined from the current signal”, so if either speed or torque is chosen as the control parameter, current is being used more fundamentally.).
Regarding claim 18, Yang discloses:
A fluid moving system (Yang, fig. 1: constant airflow system) comprising:
a fluid-moving apparatus (Yang, fig. 1: blower 104);
an electric motor (Yang, fig. 1: electric motor 106) coupled to said fluid moving apparatus (Yang, fig. 1: see that the electric motor 106 is coupled to the blower 104), said electric motor configured to drive said fluid-moving apparatus to generate a fluid-flow (Yang, fig. 1: see that the motor 106 drives the blower 104);
a drive circuit (Yang, fig. 1: drive circuit 120) configured to regulate electrical power supplied to a stator of the electric motor to turn a rotor of the electric motor (Yang, para. 0024: “Drive circuit 120 supplies electric power to the stator windings of electric motor 106 based on control signals received from processor 114”) and generate the fluid-flow (Yang, fig. 1: see that the drive circuit 120 controls the motor 106 which controls the blower 104); and
a processor (Yang, fig. 1: processor 114) coupled in communication with said drive circuit (Yang, fig. 1: see coupling between processor 114 and drive circuit 120) and configured to:
control said drive circuit to operate the electric motor (Yang, para. 0024: “Drive circuit 120 supplies electric power to the stator windings of electric motor 106 based on control signals received from processor 114”) at a plurality of control values of a control parameter (Yang, para. 0023: “a plurality of airflow output levels to determine corresponding pairs of torque and speed”; the control parameter could be speed or torque);
determine, for each of the plurality of control values, a fluid-flow value and a feedback value (Yang, para. 0023: “The resulting airflow-torque-speed data points define a surface that further defines the operating profile of constant airflow system 100”. The fluid flow values are the airflow data points and the feedback values could be the torque or speed data points.), the feedback value corresponding to a feedback parameter (Yang, para. 0023: The torque data points correspond to the torque, and the same for speed.);
receive a fluid-flow rate demand value (Yang, fig. 5, step 510: “Receive an airflow rate demand value from a system controller”);
compute an operating setpoint for the control parameter based on the fluid-flow rate demand value and the computed mathematical relationship (Yang, fig. 5, step 540: “Compute one of a torque set point and a speed set point for the electric motor”; para. 0034: “Motor controller 108 and, more specifically, processor 114 computes 540 either torque set point 302 or speed set point 402 (shown in FIG. 3 and FIG. 4, respectively) for electric motor 106 by executing an airflow algorithm, e.g., the constant airflow algorithm of EQ. 1 or EQ. 2”);
and control said drive circuit to operate the electric motor at the operating setpoint (Yang, fig. 5, step 550: “Control a drive circuit for the electric motor based on the torque set point […] to operate the blower to generate the airflow”).
Yang fails to explicitly teach:
compute a mathematical relationship between fluid-flow rate and one of the control parameter or the feedback parameter.
Hu (in the field of blower motor control) teaches:
compute a mathematical relationship between fluid-flow rate and one of the control parameter or the feedback parameter (Hu, para. 0021: “coefficients c0, c1, and c2 are obtained by a curve fitting method […] according to original data of the rotational speed and air volume parameters”).
The primary reference can be modified to meet this/these limitation(s) as follows:
Using a curve fitting procedure to determine the values of the coefficients in Yang’s equation 1 or equation 2.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Realize the invention of Yang as Yang does not provide coefficients or a procedure to determine the coefficients.
Regarding claim 20, the combined teachings teach:
The fluid moving system of Claim 18, wherein the fluid-moving apparatus includes one of a backward-curved blower, a forward-curved blower (Yang, para. 0017: “In at least some embodiments, blower 104 is a forward-curved centrifugal blower”), or a vane-axial fan, and wherein said fluid-flow is an airflow (Yang, para. 0017: “Blower 104 is configured to generate an airflow 112”).
Claim(s) 2, 11, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US20190331123A1, published on 2019-10-31, by the same assignee and inventors but before the grace period starting on 2020-04-06) in view of Hu (US20140133999A1, published on 2014-05-15) as applied to claims 1, 10, and 18, respectively, and further in view of Shizuo (WO2021256916A2, effectively filed on 2020-06-16).
Regarding claim 2, the combined teachings teach:
The control system of Claim 1, wherein to compute the mathematical relationship, said processor is configured to compute the mathematical relationship based on the plurality of control values, and the fluid flow values.
The combined teachings fail to explicitly teach:
compute the mathematical relationship based on the feedback values.
Shizuo (in the field of flow control) teaches:
compute the mathematical relationship based on the feedback values (Shizuo, p. 4, lines 6—15).
The combined teachings can be modified to meet this/these limitation(s) as follows:
Use the torque feedback information in the curve fitting process of Hu.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Improve accuracy of flow rate estimation. It is known broadly that including more information can often improve the accuracy of curve fits.
Regarding claim 11, the combined teachings teach:
The method of Claim 10, wherein computing the mathematical relationship comprises computing the mathematical relationship based on the plurality of control values, and the fluid flow values.
The combined teachings fail to explicitly teach:
computing the mathematical relationship based on the feedback values.
Shizuo (in the field of flow control) teaches:
computing the mathematical relationship based on the feedback values (Shizuo, p. 4, lines 6—15).
The combined teachings can be modified to meet this/these limitation(s) as follows:
Use the torque feedback information in the curve fitting process of Hu.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Improve accuracy of flow rate estimation. It is known broadly that including more information can often improve the accuracy of curve fits.
Regarding claim 19, the combined teachings teach:
The fluid moving system of Claim 18, wherein to compute the mathematical relationship, said processor is configured to compute the mathematical relationship based on the plurality of control values, and the fluid flow values.
The combined teachings fail to explicitly teach:
compute the mathematical relationship based on the feedback values.
Shizuo (in the field of flow control) teaches:
compute the mathematical relationship based on the feedback values (Shizuo, p. 4, lines 6—15).
The combined teachings can be modified to meet this/these limitation(s) as follows:
Use the torque feedback information in the curve fitting process of Hu.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Improve accuracy of flow rate estimation. It is known broadly that including more information can often improve the accuracy of curve fits.
Claim(s) 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US20190331123A1, published on 2019-10-31, by the same assignee and inventors but before the grace period starting on 2020-04-06) in view of Hu (US20140133999A1, published on 2014-05-15) as applied to claims 1 and 10, respectively, and further in view of Ebisawa (US20120207622A1, published on 2012-08-16).
Regarding claim 5, the combined teachings teach:
The control system of Claim 1.
The combined teachings fail to explicitly teach:
further configured to:
determine a difference between a current fluid-flow rate value and the fluid-flow rate demand value is greater than a threshold difference; and
recompute the mathematical relationship in response to a determination the difference is greater than the threshold difference.
Ebisawa (in the field of flow control) teaches:
further configured to:
determine a difference between a current fluid-flow rate value and the fluid-flow rate demand value is greater than a threshold difference (Ebisawa, fig. 10, S206; while not about flow rate specifically, a person of ordinary skill would understand this can be applied to flow rate); and
recompute the mathematical relationship in response to a determination the difference is greater than the threshold difference (Ebisawa, fig. 10, S206 to “No” to S204).
The combined teachings can be modified to meet this/these limitation(s) as follows:
Modify the control scheme described by fig. 5 of Yang to include from fig. 10 of Ebisawa S204 and S206 including the “No” arrow back to before S204. S204 of Ebisawa is placed before 540 of Yang, and S206 of Ebisawa is placed after 540 of Yang. The error computed in S206 of Ebisawa is the error between the predicted and actual flow rates.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Reduce effort required to calibrate the regression model (Ebisawa, para. 0013).
Regarding claim 14, the combined teachings teach:
The method of Claim 10.
The combined teachings fail to explicitly teach:
further configured to:
determining a difference between a current fluid-flow rate value and the fluid-flow rate demand value is greater than a threshold difference; and
recomputing the mathematical relationship in response to a determination the difference is greater than the threshold difference.
Ebisawa (in the field of flow control) teaches:
further configured to:
determining a difference between a current fluid-flow rate value and the fluid-flow rate demand value is greater than a threshold difference (Ebisawa, fig. 10, S206; while not about flow rate specifically, a person of ordinary skill would understand this can be applied to flow rate); and
recomputing the mathematical relationship in response to a determination the difference is greater than the threshold difference (Ebisawa, fig. 10, S206 to “No” to S204).
The combined teachings can be modified to meet this/these limitation(s) as follows:
Modify the control scheme described by fig. 5 of Yang to include from fig. 10 of Ebisawa S204 and S206 including the “No” arrow back to before S204. S204 of Ebisawa is placed before 540 of Yang, and S206 of Ebisawa is placed after 540 of Yang. The error computed in S206 of Ebisawa is the error between the predicted and actual flow rates.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Reduce effort required to calibrate the regression model (Ebisawa, para. 0013).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kawasaki (JP2013096284A) is similar to the independent claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M. TRETTEL whose telephone number is (571)272-5726. The examiner can normally be reached MTuWThF, 10am-12pm, 1pm-5pm, 6pm-8pm and email address is benjamin.trettel@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN TRETTEL/Examiner, Art Unit 3762                                                                                                                                                                                                        


/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762